                          Case 2:15-cv-05346-CJC-E Document 496-42 Filed 04/12/21 Page 1 of 8 Page ID
                                                          #:36258



                          1
                                               UNITED STATES DISTRICT COURT FOR THE
                          2                       CENTRAL DISTRICT OF CALIFORNIA
                          3
                               T.P., et al.,                                   )
                          4                                                    )
                          5                     Plaintiffs,                    )         Case No.: 15-cv-5346-CJC-E
                                                                               )
                          6
                                        v.                                     )
                          7                                                    )        Judge: Hon. Cormac J. Carney
                          8    WALT DISNEY PARKS                           AND )        Hearing Date: May 3, 2021
                               RESORTS U.S. INC.,                              )        Time: 1:30 p.m.
                          9                                                    )        Courtroom: 9B
                         10             Defendant.                             )
                                                                             /
                         11
                         12
DOGALI LAW GROUP, P.A.




                         13
                         14
                         15
                         16
                         17
                         18                  EVIDENCE IN SUPPORT OF PLAINTIFFS’ OPPOSITIONS TO
                                               DEFENDANT’S MOTIONS FOR SUMMARY JUDGMENT
                         19
                         20
                         21
                         22
                                                                    Exhibit “41”
                         23
                         24
                         25
                         26
                         27
                         28

                                Exhibits in Support of Plaintiffs’ Oppositions to Motions for Summary Judgment
                                T.P., et al. v. Walt Disney Parks & Resorts US, Inc.                        Case No. 15-CV-5346-CJC-E
Case 2:15-cv-05346-CJC-E Document 496-42 Filed 04/12/21 Page 2 of 8 Page ID
                                #:36259
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

  KAYEI                                                                 Kerry Alan Scanlon
                                                                        202.682.3660

               SCHOLERLLP                                               kscanlon@kayescholer.com

                                                                        The McPherson Building
                                                                        901 Fifteenth Street, NW
                                                                        Washington. DC 20005-2327
                                                                        +1 202 682 3500 main
                                                                        +1 202 414 0350 fax



                                                       March 19, 2015



  VIA E-MAIL

  Florida Commission on Human Relations
  Attn: Jennifer Morrison
  2009 Apalachee Parkway, Suite 100
  Tallahassee, FL 32301

                  Re:         .v. Walt Disney Parks and Resorts U.S., Inc.
                              FCHR No. 201500097

  Dear Ms. Morrison:

          At1ached please find the response of Walt Disney Parks and Resorts U.S., Inc. ("Disney'')
  to the Information/Document Request issued by your office. 1 Disney would like to thank the
  Florida Commission on Human Relations ("Commission") for its grant of an extension to
  respond.

          These materials constitute Disney's position statement in response to the charge filed by
  -on behalf of her daughter,                               Disney reserves the right to supplement
  its response and to respond to any additional allegations, including any rebuttal to this position
  statement.

         As part of our prior agreement, we will bring Disney Cast Members to the interview to
  provide case-specific information and to answer any questions you may have. We have also
  agreed to pay the cost of meeting at a local public library or other appropriate venue close to
  your office so that no expense is incurred by the Commission. Please let me know when you are
  ready to �chedule this interview.


  1 Disney's position statement, along with any information and supporting documentation
  provided in the course of this proceeding, is strictly confidential and is not to be used for any
  reason other than the resolution of these charges, nor disclosed to any third party without
  Disney's prior written consent.


   Chicago      Los Angeles       Shanghai
   Frankfurt    New York          Washington, DC
   London       Palo Alto         West Palm Beach                                                   62634929




                                                    Exhibit 41
Case 2:15-cv-05346-CJC-E Document 496-42 Filed 04/12/21 Page 3 of 8 Page ID
                                #:36260
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                Exhibit 41
Case 2:15-cv-05346-CJC-E Document 496-42 Filed 04/12/21 Page 4 of 8 Page ID
                                #:36261
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                Exhibit 41
Case 2:15-cv-05346-CJC-E Document 496-42 Filed 04/12/21 Page 5 of 8 Page ID
                                #:36262
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                Exhibit 41
Case 2:15-cv-05346-CJC-E Document 496-42 Filed 04/12/21 Page 6 of 8 Page ID
                                #:36263
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                Exhibit 41
Case 2:15-cv-05346-CJC-E Document 496-42 Filed 04/12/21 Page 7 of 8 Page ID
                                #:36264
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                Exhibit 41
Case 2:15-cv-05346-CJC-E Document 496-42 Filed 04/12/21 Page 8 of 8 Page ID
                                #:36265
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                Exhibit 41
